Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         15-JUL-2019
                                                         09:41 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     NORDIC CONSTRUCTION, LTD., Respondent/Lienor-Appellee,

                                 vs.

    MAUI BEACH RESORT LIMITED PARTNERSHIP, a Foreign Limited
          Partnership, Petitioner/Respondent-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; M.L. NO. 08-1-0017(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner Maui Beach Resort Limited Partnership’s

application for writ of certiorari, filed on May 31, 2019, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, July 15, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson